Fourth Court of Appeals
                                San Antonio, Texas
                                     November 1, 2018

                                    No. 04-17-00356-CR

                                Ex Parte Juan ENRIQUEZ,
                                         Appellant

                 From the 81st Judicial District Court, Karnes County, Texas
                                  Trial Court No. 3862-G
                        Honorable Donna S. Rayes, Judge Presiding


                                      ORDER

Sitting:      Sandee Bryan Marion, Chief Justice
              Karen Angelini, Justice
              Marialyn Barnard, Justice
              Rebeca C. Martinez, Justice
              Patricia O. Alvarez, Justice
              Luz Elena D. Chapa, Justice
              Irene Rios, Justice

       The court has considered the appellant’s motion for en banc reconsideration, and the
motion is DENIED.



                                                   _________________________________
                                                   Rebeca C. Martinez, Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 1st day of November, 2018.



                                                   ___________________________________
                                                   Keith E. Hottle
                                                   Clerk of Court